Citation Nr: 1713256	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine at L3 through L5 with spondylosis.

2.  Entitlement to separate compensable ratings for bilateral radiculopathy prior to June 13, 2011; higher than 10 percent from June 13, 2011, to August 30, 2015; and higher than 40 percent from August 30, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 40 percent rating for the Veteran's degenerative disc disease of the lumbar spine at L3 through L5 with spondylosis (low back condition).

During the pendency of the appeal, a December 2012 rating decision granted service connection for left and right lower extremity peripheral neuropathy secondary to the Veteran's low back condition, and assigned each extremity a 10 percent rating effective June 13, 2011.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in January 2014.

In a January 2016 rating decision, the Veteran's bilateral peripheral neuropathy was recharacterized as radiculopathy, and 40 percent ratings were assigned for each extremity effective August 31, 2015.

In March 2016, the Board again remanded the matter for additional development.

As discussed below, the General Rating Formula for Diseases and Injuries of the Spine found in 38 C.F.R. § 4.71a provides that neurologic abnormalities associated with a spine condition are to be evaluated separately.  Therefore, the assigned ratings for radiculopathy/peripheral neuropathy are also before the Board.

In addition, as part of his claim for an increased rating for his low back, the Veteran also asserted that he was unable to work.  See March 2008 Statement in Support of Claim ("Because of my service-connected conditions I am no longer able to work.").  Therefore, a claim for a TDIU has been incorporated as part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the REMAND section below, the Veteran has been employed since January 5, 2009, and therefore consideration of a TDIU is only appropriate prior to that date.

The issue of entitlement to a TDIU prior to January 5, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine at L3 through L5 with spondylosis is not manifested by unfavorable ankylosis of the lumbar spine or incapacitating episodes.

2.  Bilateral lower extremity peripheral neuropathy was not manifested by mild incomplete paralysis prior to June 13, 2011, moderate incomplete paralysis from June 13, 2011, to August 30, 2015, or marked muscle atrophy from August 31, 2015.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine at L3 through L5 with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for separate compensable ratings for bilateral radiculopathy prior to June 13, 2011; ratings higher than 10 percent from June 13, 2011, to August 30, 2015; and ratings higher than 40 percent from August 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Lumbar Spine

The Veteran is currently assigned a 40 percent rating under Diagnostic Code (DC) 5242-5237 for his low back disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, both DC 5242 and DC 5237 are contained within the General Rating Formula for Diseases and Injuries of the Spine, found in 38 C.F.R. § 4.71a.

Under this General Rating Formula, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, unfavorable ankylosis has not been demonstrated.  The Veteran underwent VA examinations in July 2008, June 2011, March 2014, and November 2015.  In all of these examinations, he demonstrated some range of motion of the lumbar spine, and the three most recent examinations all specifically noted that no ankylosis was present, let alone unfavorable ankylosis as described above.  There is also no diagnosis of ankylosis in the Veteran's outpatient treatment records.  Therefore, a rating higher than 40 percent is not warranted.

The Board has also considered whether a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is warranted.  This formula, also found in 38 C.F.R. § 4.71a, provides for a higher 60 percent rating if the Veteran had incapacitating episodes with a total duration of at least 6 weeks during a 12-month period.  However, Note (1) of the formula provides that incapacitating episodes require bed rest prescribed by a physician.  Although the Veteran testified that his doctors told him to rest whenever he sought treatment, his records do not show that he was actually prescribed bed rest.  Therefore, no incapacitating episodes have been demonstrated.

B.  Radiculopathy

As discussed above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine requires the Board to evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.

In this case, the Veteran has separate ratings for peripheral neuropathy, later recharacterized as radiculopathy, in the lower extremities.  Each leg was assigned a 10 percent rating under DC 8520 from June 13, 2011, and a 40 percent rating from August 31, 2015.

DC 8520 provides ratings for paralysis or incomplete paralysis of the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Prior to June 13, 2011, separate ratings are not warranted for radiculopathy.  VA records from March 2008 show the Veteran denied any sensory deficits, and a physical examination revealed normal strength, reflexes, and sensation.  In July 2008, the Veteran reported experiencing numbness in the feet.  On examination knee reflexes were decreased, but ankle reflexes, strength, and sensation were otherwise normal.

In August 2009, physical examination revealed decreased sensation in the bilateral toes.  However, strength and reflexes were normal.  In April 2010, strength, reflexes, and sensation were all found to be normal.

In sum, the objective findings show decreased knee reflexes in July 2008 and decreased sensation in August 2009.  Although the Veteran reported numbness in 2008, the accompanying sensory examination was normal.  These findings do not correspond to a "mild" level of incomplete paralysis for this period, particularly in light of the normal findings recorded previously in March 2008 and subsequently in April 2010.

From June 13, 2011, through August 31, 2015, ratings higher than 10 percent are not warranted.  A June 2011 VA examination noted decreased sensation in the left foot, but all other findings were normal.  VA records from March 2013 noted hip and knee strength rating 3/5 bilaterally, but reflexes were normal and the Veteran was able to toe and heel walk.  Additional records from June 2013, October 2013, and March 2014, all reflect normal findings for strength, reflexes, and sensation.

The Veteran underwent a VA examination in March 2014.  Strength, reflexes, and sensation were all normal on examination.  However, the examiner indicated in his report that the Veteran had radicular symptoms of moderate intermittent pain, moderate paresthesias, and moderate numbness.  In a separate section addressing severity, the examiner indicated that the left and right lower extremities were "not affected."

In a May 2014 opinion, the VA examiner clarified that the Veteran did not have radiculopathy on the March 2014 VA examination, and that a review of clinical notes from the past two years did not substantiate radicular pain or signs in the lower extremities.

In sum, the objective findings show decreased sensation in the left foot during the June 2011 VA examination and strength of 3/5 in the hips and knees in March 2013.  These findings do not correspond to a "moderate" level of incomplete paralysis for this period, particularly in light of the normal findings in February 2013, June 2013, October 2013, and twice in March 2014.  In addition, the VA examiner correctly noted in the May 2014 supplemental opinion that, for the two years prior to March 2014, radicular pain or signs in the lower extremities had not been substantiated.

Finally, ratings higher than 40 percent are not warranted from August 31, 2015.  The next higher 60 percent rating under DC 8520 contemplates severe incomplete paralysis with marked muscle atrophy.  However, VA records from September 2015 specifically noted that muscle tone was normal.  Additional records from November 2015 noted diminished reflexes and strength, along with subjective reports of numbness, but no atrophy was noted at that time, or in any subsequent treatment records.

C.  Other Neurologic Abnormalities

In evaluating the Veteran's low back disability, the Board has considered whether he has additional neurologic abnormalities, other than radiculopathy, associated with his condition.

The Veteran testified in August 2013 that he experienced bladder and bowel incontinence about once per month.  He reported similar symptoms and frequency during a November 2015 VA examination and a November 2015 outpatient treatment visit.  A March 2014 VA examination noted that no bowel or bladder problems were present. 

Urinary incontinence is rated under "Voiding Dysfunction" in 38 C.F.R. § 4.115a.  A minimum 20 percent rating is assigned when such incontinence requires the wearing of absorbent materials which must be changed less than twice per day.  In this case, there is no indication that the Veteran's condition rises to this level of disability, particularly as he reported his symptoms only occur about once per month.  Therefore, his urinary incontinence is not compensable under the rating schedule.  See also 38 C.F.R. § 4.31 (in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met).

Bowel incontinence is rating under 38 C.F.R. § 4.114, DC 7332, which contemplates impairment of sphincter control.  A 0 percent rating is assigned for slight leakage.  A 10 percent rating is assigned for constant slight leakage, or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements necessitating wearing of a pad.

As noted earlier, terms such as "slight" and moderate, as well as "occasional," are not defined in the rating schedule.  Nevertheless, the Board finds that one episode of bowel incontinence a month does not warrant a 10 percent rating, as it is not consistent with "constant slight leakage," and is not frequent enough to be considered "occasional."

D.  Extraschedular Consideration

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).

The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his lumbar spine disability results in any symptoms not contemplated by the rating schedule.  That is, his limited range of motion, pain and pain-related residuals, and other mechanical symptoms are all encompassed within the General Rating Formula for Diseases and Injuries of the Spine.  In addition, his associated neurologic abnormalities, including radiculopathy and incontinence, are also directly addressed under the rating schedule.  Therefore, no further discussion of an extraschedular rating is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's low back disability and associated conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

A rating higher than 40 percent for degenerative disc disease of the lumbar spine at L3 through L5 with spondylosis is denied.

Separate compensable ratings for lower extremity radiculopathy prior to June 13, 2011; ratings higher than 10 percent from June 13, 2011, to August 30, 2015; and ratings higher than 40 percent from August 31, 2015, are denied.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Notably, the evidence shows that the Veteran has been employed for almost the entire appeal period.  A December 2009 letter from VA notified the Veteran that his vocational rehabilitation was successful as he had been employed at the VA medical center as a claims assistant since January 5, 2009.  VA treatment records from May 2016 include a report from the Veteran that he had been employed full-time since 2009.  The evidence is also against a finding that this employment was "sheltered" or marginal, as the Veteran reported in April 2016 that he was employed as a supervisor.

As a result, the issue is limited to whether the Veteran was unemployable due to service-connected disabilities prior to January 5, 2009.  During this part of the appeal period, he was service-connected for lumbar spine degenerative disc disease (40 percent), right knee chondromalacia patella (10 percent), right knee instability (10 percent), left knee chondromalacia patella (10 percent), and a ruptured tympanic membrane (0 percent).  Because his spine and knee disabilities are part of the orthopedic body system, they are considered one disability for TDIU purposes.  The ratings for these conditions combine to 60 percent, and therefore the schedular criteria for a TDIU have been satisfied.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Id.

However, records from the Veteran's vocational rehabilitation have not been associated with the claims file and should be obtained prior to adjudicating his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation records from 2008 and associate them with the claims file.  

2.  Following completion of the above, readjudicate the Veteran's claim for entitlement to a TDIU prior to January 5, 2009.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


